DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Claim Status
Claims 1-10 and 13-19 are pending.  Claims 11 and 12 have been cancelled.  Claims 13-19 are withdrawn. 

Election/Restrictions
Applicant’s election without traverse of claims 1-10 (including linking claims 8-10) in the reply filed on 03/25/2020 has been previously acknowledged. 

Allowable Subject Matter
Claims 1-10 are allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 13-19 were withdrawn in the response to restriction requirement filed on 03/25/2020.   Claims 13-19 are significantly broader in scope than that of allowable claim 8, which encompasses the limitations of claim 1, and therefore fails to recite an allowable invention.
The application has therefore been amended as follows: 
Claims 13-19 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or to reasonably suggest:
A method comprising:
transmitting parameter data relating to at least one of a medical asset to a central computer, the at least one medical asset includes one or more tags positioned thereon for transmitting the parameter data, the at least one medical asset being in the form of a dispenser; and
determining a status of the at least one medical asset based on the parameter data using an algorithm on the central computer;

accelerometer data relating to movement of the medical asset through a specified area and temperature data relating to a temperature of the medical asset relative to ambient temperature such that the movement of the medical asset and temperature of the medical asset is used to determine the status of the medical asset, the status of the medical asset including at least one of availability status and dosage status.
wherein one or more locations and temperature of the medical asset have a defined purpose which automatically defines the status of the asset, wherein one or more locations of the medical asset is designated as an overriding parameter which automatically defines the status of the medical asset and overrides the status of the medical asset.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VAHLBERG (US PUBLICATION 2008/0319576) discloses a dispensing device at a healthcare facility including a number of bins for storage of medical supplies, with some of the bins designated as patient-specific bins allocated to be assigned to patients for storage of their medications or certain other supplies. 
CORADETTI (US PATENT 10,401,082) discloses a freezer system for receiving or storing one or more boxes of samples, each box having one or more RFID tags. The Freezer electronics communicating with the outside world and with each set of shelf electronics. 
ANGLE (US PUBLICATION 2018/0154514) discloses a mobile robot guest for interacting with a human resident and interacts with the resident in a number of ways including reinforcing compliance with medication or other schedules, etc.
JOHNSON (US PATENT 9,785,744) discloses a system which provides real-time alerts to medical personnel in the actual processes of care.
REDDY (US PUBLICATION 2014/0339248) discloses a pill box adapted for dispensing medication on a schedule.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689